Name: Commission Regulation (EEC) No 1792/77 of 3 August 1977 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity;  processed agricultural produce;  food technology
 Date Published: nan

 4. 8 . 77 Official Journal of the European Communities No L 197/ 17 COMMISSION REGULATION (EEC) No 1792/77 of 3 August 1977 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2), and in particular Articles 7 (5) and 28 thereof, Whereas the Annex to Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (3 ), as last amended by Regulation (EEC) No 1004/77 (4), lays down the denaturing methods to be used ; HAS ADOPTED THIS REGULATION : Article 1 1 . Formula I D in section 1 of the Annex to Regula ­ tion (EEC) No 368/77 is hereby replaced by the following formulae : 'Formula I D 1  90 kg ground cereals and/or oil-seed cake and  800 g carboxymethylcellulose and  200 g iron, as ferrous sulphate heptahydrate . Formula I D 2  45 kg ground cereals and/or oil-seed cake and  500 g carboxymethylcellulose and  200 g iron, as ferrous sulphate heptahydrate and  120 g copper, as copper sulphate pentahy ­ drate .' 2 . In section 3 (B) of the Annex to Regulation (EEC) No 368/77, the following indent is hereby added at the end : 'For the purposes of the foregoing provisions, "formula I D" shall include both formula I D 1 and formula I D 2.' Article 2 The following Article 18a is hereby added to Regula ­ tion (EEC) No 368/77 : 'Article 18a Member States shall communicate to the Commis ­ sion details of :  all cases in which they have had recourse to Article 6 (2), Whereas the implementation of formula I D would create new outlets for the use of skimmed-milk powder in feed for piglets ; whereas, however, the application of formula I D as at present defined may involve some difficulties, because of the requirements of certain national laws ; whereas, in order to widen the application of formula I D, provision should be made for the use of alternative denaturing substances ; Whereas, pursuant to Article 6 (2) of Regulation (EEC) No 368/77, Member States may decide not to intro ­ duce the denaturing of skimmed-milk powder by direct incorporation or not to allow the use of the products resulting from the application of the formulae set out in section 2 of the Annex ; whereas, in order to monitor the application of Regulation (EEC) No 368 /77, the Commission should be kept informed of the uses which Member States make of these options and of the formulae used by processors ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p . 9 . P) OJ No L 52, 24. 2. 1977, p . 19 . (4) OJ No L 120, 13 . 5 . 1977, p . 8 . No L 197/ 18 Official Journal of the European Communities 4. 8 . 77  the formulae set out in the Annex which are Article 3 used in their territory, -This Regulation shall enter into force on the third day following its publication in the Official Journal of  any changes in these details.' the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1977. For the Commission Finn GUNDELACH Vice-President